     Case 1:13-cr-10007-JDB Document 69 Filed 12/10/20 Page 1 of 3                  PageID 142




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,

v.                                                           No. 1:13-cr-10007-JDB-1

CHAERISH BRICE,

      Defendant.
______________________________________________________________________________

 ORDER DENYING DEFENDANT’S REQUEST FOR APPOINTMENT OF COUNSEL AND
                    FOR RELIEF UNDER THE FIRST STEP ACT
______________________________________________________________________________

         On March 26, 2013, the Defendant, Chaerish Brice, entered a plea of guilty to possessing

with intent to distribute less than fifty kilograms of marijuana, in violation of 21 U.S.C. §

841(a)(1), in 2012. (Docket Entry (“D.E.”) 2, 20.) After service of his sentence of incarceration

and commencement of his period of supervised release, the United States Probation Office

petitioned the Court in June 2020 for revocation of his supervision. (D.E. 48.) During a hearing

conducted on October 29, 2020, in which he admitted to violations enumerated in the petition,

Defendant was adjudged guilty of violating his supervised release and sentenced to twenty-one

months in Bureau of Prisons custody. (D.E. 65, 67.) Before the Court is a letter from Defendant,

filed November 4, 2020, requesting appointment counsel to assist him in seeking a reduction of

his sentence under the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (2018) (the “FSA”).

(D.E. 68.) The Court will construe the letter as a motion for such relief as well as for appointment

of counsel.

         “Federal courts are forbidden, as a general matter, to ‘modify a term of imprisonment once

it has been imposed.’” Freeman v. United States, 564 U.S. 522, 526 (2011) (quoting 18 U.S.C. §
  Case 1:13-cr-10007-JDB Document 69 Filed 12/10/20 Page 2 of 3                   PageID 143




3582(c)). However, the rule is subject to certain narrow exceptions, id., including the FSA, see

United States v. Smithers, 960 F.3d 339, 341 (6th Cir. 2020).

       The Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010), lowered

mandatory minimum sentences for crack cocaine offenses. The purpose of the statute was to

“lessen the sentencing disparity between cocaine offenses and those involving crack cocaine.”

United States v. Boulding, 960 F.3d 774, 777 (6th Cir. 2020) (citing §§ 2-3, 124 Stat. 2372). It

was not, however, retroactive. Id. The FSA, passed in December 2018, made those changes

retroactive, “allow[ing] those sentenced under the old regime to file a motion to reduce their

sentence.” United States v. Williams, 817 F. App’x 164, 165 (6th Cir. 2020) (citing § 404, 132

Stat. 5194), cert. denied, 2020 WL 6829087 (U.S. Nov. 23, 2020) (No. 20-466).

       Section 404 of the FSA permits the sentencing court to reduce a sentence “for a covered

offense,” defined as “a violation of a Federal criminal statute, the statutory penalties for which

were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . that was committed before

August 3, 2010.” § 404(a)-(b), 132 Stat. at 5222. Sections 2 and 3 of the Fair Sentencing Act of

2010 involved cocaine base offenses. §§ 2-3, 124 Stat. 2372; United States v. Alexander, 951 F.3d

706, 707-08 (6th Cir. 2019). Therefore, by its terms, § 404 “makes retroactive only certain

statutory changes pertaining to threshold crack cocaine weights triggering mandatory minimum

sentences that were enacted under the Fair Sentencing Act of 2010.” United States v. Wiseman,

932 F.3d 411, 417 (6th Cir. 2019), cert. denied, 140 S. Ct. 1237 (2020). Brice was not convicted

in this case for an offense involving crack cocaine. Therefore, there was no “covered offense” to

which § 404 would apply. See Jordan v. United States, No. 3:18-cv-001268, 2020 WL 2112263,

at *1-2 (M.D. Tenn. May 4, 2020) (where movant was convicted of a heroin, rather than a crack

cocaine, offense, § 404 afforded him no relief); United States v. Drayton, Crim. Action No. 10-



                                                2
  Case 1:13-cr-10007-JDB Document 69 Filed 12/10/20 Page 3 of 3                  PageID 144




20018-01-KHV, 2019 WL 464872, at *2 (D. Kan. Feb. 6, 2019) (where defendant was convicted

of powder cocaine and marijuana, § 404 did not apply). Nor was he convicted of an offense that

predated August 3, 2010. “The [FSA] merely unlocks the door to resentencing so long as the crime

‘was committed before August 3, 2010[.]’” United States v. McBee, 812 F. App’x 318, 324 (6th

Cir. 2020) (quoting United States v. Maxwell, 800 F. App’x 373, 378 (6th Cir. 2020)). Defendant’s

request for relief under § 404 must, therefore, be DENIED. As Brice is clearly not eligible for a

sentence reduction under the FSA, his request for appointment of counsel is also DENIED.

       The Clerk is DIRECTED to mail a copy of this order to the Defendant at the prison facility

address listed on the docket.

       IT IS SO ORDERED this 10th day of December 2020.

                                                    s/ J. DANIEL BREEN
                                                    UNITED STATES DISTRICT JUDGE




                                               3
